DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 21-47 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of the previous office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-22, 24-25, 31, 33-39 and 47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Trieu et al. (US 2002/0120270).
Regarding claim 21, Trieu et al. disclose a surgical method for ligament augmentation comprising securing a first end (122a, figure 14) of a reinforcement member (121, figure 14) with a first fastener (124a) to a first bone of a joint (V1) adjacent an attachment of a first end of a ligament to the first bone (the reinforcement member is adjacent to at least the Posterior Longitudinal Ligament, Intratransverse ligament, and/or Anterior Longitudinal Ligament figure 14), wherein the first end of the 
Regarding claim 36, Trieu et al. disclose the reinforcement member is at least one of a band and a flat tape (figure 14). 	Regarding claim 37, Trieu et al. disclose tensioning the reinforcement member . 	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 23, 27-30, 32, and 40-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagan et al. (US 2005/0255140) in view of Stone (US 5,702,422) in further view of Boyce et al. (US 2004/0024457).
	Hagan et al. in view of Stone disclose the use of a reinforcement structure for repair of damage ligaments and tendons.  However, Hagan only expressly teach or disclose that their reinforcement member is used with ligaments of the finger and not that the suture is used with ligaments of the ankle, foot, wrist, medial collateral ligament and knee.	Boyce et al. teach the use of a reinforcement component (figures 1A-1E) which can be applied to ligaments of the hand along with the ankle, hand, foot, wrist, medial collateral ligament and knee (¶63). 	Therefore, because these joints and their ligaments of the body were art-recognized equivalents at the time the invention was made for the purpose of ligament and tendon reconstruction, one of ordinary skill in the art would have found it obvious to have used the reinforcement member of Hagan et al. in applications on bones and joints of the ankle, foot, wrist and knee as Boyce et al. teach that sutures can be applied to various joints of the body.

Claims 26 and 46 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (US 2002/0120270), hereinafter Trieu ’02, in view of Trieu et al. (US 2003/0195514), hereinafter Trieu ‘03.
	Regarding claims 26 and 46, Trieu ‘02 discloses the claimed invention except for the reinforcement member is secured within at least one of the first and second fastener. 	Trieu ‘03 teach the use of a reinforcement member (52) that is secured within (¶47-48, figures 1 and 6) at least one of the first (70a) and second (70b) fastener. 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed at least one of the first and second fasteners of Trieu ‘02 to have the reinforcement member received within as taught by Trieu ’03 as it provides a compact, flush arrangement between the two elements and provides an alternative configuration for the purpose of holding the reinforcement member taught between the two anchors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775